EXAMINER'S AMENDMENT & REASONS FOR ALLOWANCE


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct for antecedent basis: 

24. (currently amended) A method for a a of the drying a a a 
conducting the wet treatment and the drying on laundry that is lying on the conveyor in a spread-out state and along a continuous treatment path;
drying the laundry immediately following the wet treatment along the continuous treatment path; and then
transferring the dried laundry in its spread-out state by the conveyor in a 

26. (currently amended) The method as claimed in claim 24, wherein the wet treatment is conducted on a first of the at least one belt conveyor (11) and the drying is conducted on a second of the at least one belt conveyor (42) along the continuous treatment path and/or a 

39. (previously presented) The method as claimed in claim 36, wherein at least one liquid is sprayed and/or sprinkled on a free side of the laundry 

40. (previously presented) The method as claimed in claim 36, wherein following or during the washing at least one liquid bound in the laundry is removed from the laundry.

45. (previously presented) The method as claimed in claim 44, wherein at least some of the drying units are arranged transverse to a 

49. (previously presented) The method as claimed in claim 44, wherein at least one sensor directed at the laundry to be dried determines a a a measured values the drying 

50. (currently amended) A method for a a of the drying a 
transferring the laundry in a spread-out state by a feeding machine to a a 
conducting the wet treatment and the drying on laundry that is lying on the conveyor in a spread-out state and along a continuous treatment path;
drying the laundry immediately following the wet treatment along the continuous treatment path; and then
transferring the dried laundry in its spread-out state by the conveyor in a 

52. (currently amended) The method as claimed in claim 50, wherein the wet treatment is conducted on a first of the at least one belt conveyor (11) and the drying are_is conducted on separate conveyors a second of the at least one belt conveyor (42) along the continuous treatment path and/or the transport speed of the conveyors first belt conveyor (11) and the second belt conveyor (42) are coordinated with each other in the region of the wet treatment and the drying.

58. (previously presented) The method as claimed in claim 55, wherein at least one liquid is sprayed and/or sprinkled on a free side of the laundry 

59. (previously presented) The method as claimed in claim 55, wherein following or during the washing 

64. (previously presented) The method as claimed in claim 63, wherein at least some of the drying units are arranged transverse to a 

68. (previously presented) The method as claimed in claim 63, wherein at least one sensor directed at the laundry to be dried determines a a a 

Reasons for Allowance

Claims 24, 26, 30, 36-50, 52, and 54-68 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the method of independent claims 24 and 50 comprising, inter alia, wet treatment (of washing and rinsing) and drying laundry by placing laundry in a spread-out state at a start of a belt conveyor, conducting the wet treatment and, immediately following, drying along a continuous treatment path, and transferring the dried laundry directly to an intake conveyor of a downstream laundry treatment device.  As persuasive argued in the REMARKS on 06 April 2022 on pp. 19-20, the claimed invention provides numerous advantages, such as treating individual flat-lying items instead of batches for targeted control of treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711